IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, CR 19-63-BLG-SPW
Plaintiff, ORDER
VS.
JULIAN TYLER BAUGHMAN

Defendant.

 

 

IT IS ORDERED that the following weapons, which have been admitted as exhibits, shall
be retained in the custody of the United States Marshals Service during evening recesses, and
shall be returned to the custody of the courtroom deputy prior to the beginning of proceedings

each morning until the conclusion of the trial or hearing in this matter:

 

Exhibit Number Description

 

Gov't - 1 Glock (Importer: Glock, Inc.) Model 22. .40 caliber semi-automatic
pistol, S/N: ADM821US

 

Gov't- 2 CZ (Importer: CZ-USA), model Scorpion Evo 3 S1, 9 mm semi-
automatic pistol, serial number # C137290

 

Gov’ t-3 Sig Sauer, model P229, .357 Sig caliber semi-automatic pistol, serial
number # AGU17667

 

 

 

At the conclusion of the trial or hearing, the courtroom deputy shall return the exhibits to

the case agent.

Dated this 9" day of December, 2019.

Lenn 0 Utes

“Susan P. Watters
United States District Court Judge

 
